Citation Nr: 0217486	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the apportionment of the veteran's service-connected 
disability benefits was proper.  

(The issues of entitlement to service connection for 
tinnitus and an increased rating for non-organic brain 
syndrome will be the subject of a separate decision.)

REPRESENTATION

Appellant represented by: Christopher S. Dugan, Esq.

Appellee represented by: Jean A. Kiewel, Esq.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION


The veteran had active service from November 1964 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
This is a contested claim.  The appellee is the appellant's 
ex-spouse who is receiving an apportionment of the veteran's 
disability compensation benefits on behalf of their 
children.  


REMAND

The veteran perfected an appeal from a January 1999 rating 
action which, in pertinent part, denied service connection 
for tinnitus and which granted an increase from a 30 percent 
disability rating for non-OBS to 50 percent.  In VA Form 9 
in July 2000, perfecting the appeal as to those issues, he 
requested a travel board hearing to address these issues.  
In September 2000 he canceled the request for a travel board 
hearing.  

The veteran perfected his appeal as to the apportionment 
issue by filing VA Form 9 in December 2000 in which he 
stated that he did not wish a Board hearing.  However, an RO 
letter to the veteran in October 2001 informed him that he 
was scheduled for a travel board hearing on November 7, 2001 
(apparently in response to his request for a travel board 
hearing as to issues separately developed for appeal 
purposes).  A Report of Contact dated October 17, 2001, 
reflects that in a telephone conversation the veteran had 
indicated that he could not attend the scheduled travel 
board hearing but wished to be "considered/scheduled" for a 
travel board hearing the following spring.  It was also 
indicated that he was to send a follow-up letter with the 
temporary address in Florida but a subsequent handwritten 
notation indicates that no such letter was received as well 
as that the scheduling of a travel board hearing in November 
2001 was in error and contrary to the September 2000 
cancellation of a previous request for a travel board 
hearing.  

While it is clear that the veteran did cancel a travel board 
hearing, the most recent information of record as to his 
wishes reflects his desire for a travel board hearing.  In 
addition, before the case was sent to the Board, the veteran 
requested that he be afforded a hearing before a Decision 
Review Officer.  He has been provided neither hearing.

With respect to representation, in a May 1999 letter an 
attorney stated that she represented the veteran's wife in 
her claim for apportionment of the veteran's VA disability 
compensation, for the benefit of their two children.  That 
attorney filed VA Form 22a, Appointment of Attorney as 
Claimant's Representative, in July 1999.  In a June 1999 
letter another attorney stated that he represented the 
veteran in this matter.  

In November 1999 the veteran and his ex-wife were notified 
of an October 1999 apportionment of the veteran's VA 
disability benefits.  In a December 1999 letter the 
veteran's attorney stated that he wished to initiate an 
appeal as to the apportionment decision.  In November 2000 
the veteran and his ex-wife were sent statements of the case 
(SOCs) as to the apportionment issue but in each instance a 
copy was sent to the same service organization (apparently 
because the RO felt that the service organization 
represented both parties).  The service organization filed 
VA Form 9 in December 2000 perfecting the veteran's appeal 
and subsequently filed, in the veteran's behalf, a June 2002 
Statement of Accredited Representative and a November 2002 
Informal Hearing Presentation in the veteran's behalf as to 
this issue.  On the other hand, the August 2002 VA Form 8 
reflects that the veteran was represented by his attorney.  

From the foregoing, it appears that the veteran and his ex-
wife are actually represented by private attorneys and, yet, 
neither attorney received a copy of the November 2000 SOC 
and have not otherwise been provided the opportunity to 
offer additional evidence or argument.  It is also not clear 
that a copy of the VA Form 9 of December 2000, or a summary 
of the contents thereof, was sent by the RO to the veteran's 
ex-wife or her attorney.  See 38 C.F.R. § 19.102 (2002).

Since this is a contested claim, it is clear that the same 
service organization can not represent both the veteran and 
his ex-wife without there being a conflict of interest.  

Accordingly, clarification of the representation of the 
parties and the proper notification of the parties and their 
representatives is required.  See 38 C.F.R. §§ 19.100 - 
19.102  and 20.500 - 20.504 (2002).  

In view of the foregoing, this case must be returned to the 
RO so that a hearing before a Decision Review Officer and a 
Travel Board hearing can be scheduled and for clarification 
of the representation of the parties and the proper 
notification of the parties and their representatives.  

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should clarify the 
representation of the parties and ensure 
that proper notification of the parties 
and their representatives is provided.  

2.  The veteran should be scheduled for 
a hearing before a Decision Review 
Officer and, if the benefits sought are 
not granted, he should be scheduled for 
a Travel Board hearing.  

Because this is a contested claim, the 
appellee and her representative must be 
notified of any scheduled hearings on 
the apportionment issue and allowed to 
present testimony and argument in 
rebuttal.  See 38 C.F.R. § 20.713(a) 
(2002).  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand the Board intimates no opinion as to 
any ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002). 


